Citation Nr: 1233116	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant had service in the Louisiana Army National Guard from September 1981 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Boise, Idaho, regional office (RO) of the Department of Veterans Affairs (VA). 

The appellant offered testimony at a hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of this hearing is in the claims folder. 

The Board has reviewed the appellant's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he developed a psychiatric disability during or as a result of one of his two week periods of active duty for training in the summer.  He argues that the death of his grandmother during one of these periods led to the development of his disability, which has been variously diagnosed as a bipolar disorder, schizophrenia, and a bipolar affective disorder. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

At the June 2010 hearing, the appellant testified that he is in receipt of Social Security Administration (SSA) benefits.  There has been no attempt to obtain a copy of the SSA decision regarding his disability benefits, or the medical records relied upon by this decision.  The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to attempt to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Additionally, the Courts consistently hold that VA has a duty to obtain SSA decisions and underlying medical records.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Therefore, the Board finds that an attempt must be made to obtain a copy of the decision to award the appellant his SSA disability benefits, as well as the medical records relied on to reach that decision.  

Furthermore, while the dates of the appellant's National Guard service have been obtained, to include a period of active duty for training for his basic training, the remainder of his personnel records has not been received.  Furthermore, while some service treatment records have been obtained, these do not appear to cover his entire period of service.  The Board finds that an attempt to obtain these records must be made in order to verify the dates of all periods of active duty for training, to include the dates of all two week periods of summer training in which the appellant participated.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain a copy of the decision to award the appellant disability benefits.  Copies of the medical records on which this decision is based should also be obtained.  

2.  Request the appellant's complete medical records and the complete dates of active duty for training and inactive duty for training by day and month from the appropriate agency, to include if necessary the Louisiana National Guard, the Adjutant General of the State of Louisiana, Defense Finance and Accounting Service (DFAS), National Guard Bureau (NGB), the U.S. Army Reserve Personnel Center (USARPC), and the National Personnel Records Center (NPRC).  Document all efforts made.

3.  If, and only if, the above evidence suggests that the appellant's psychiatric disability originated during a period of active duty for training or as a result of an injury sustained during inactive duty for training, schedule him for a VA examination in order to confirm the diagnosis of his disability and to obtain an opinion as to whether it is as likely as not that the psychiatric disability was incurred or aggravated by a period of active duty for training, or as a result of an injury incurred in or aggravated by inactive duty for training.  

4.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


